Citation Nr: 0215819	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  01-02 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, to include symptomatic spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied an application 
to reopen a claim for service connection for degenerative 
disc disease of the lumbar spine and symptomatic 
spondylolisthesis.  In April 2002, the RO adjudicated the 
claim on the merits, implicitly finding that new and material 
evidence had been submitted and that the claim was reopened.  
For reasons set forth in the decision below, the Board 
concurs in this finding.

This case was the subject of an August 2002 hearing before 
the undersigned Board member.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of a September 1997 RO rating decision 
denying service connection for low back disability with 
symptomatic spondylolisthesis.
 
2.  Since the September 1997 unappealed RO denial of the 
claim for service connection for low back disability with 
symptomatic spondylolisthesis, evidence was submitted which 
was not previously before agency decisionmakers and which 
bears directly and substantially upon the specific matter 
under consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 

3.  The veteran has proffered credible evidence of in-service 
low back injuries.

4.  The veteran's currently diagnosed low back disability, 
lumbar intervertebral disc degenerative disease with 
spondylolisthesis, mild left radiculopathy, did not begin 
during service or for many years thereafter and is not 
causally related to any incident of active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1997 RO rating 
decision denying service connection for a low back 
disability, to include spondylolisthesis, which was the last 
final denial with respect to this issue, is new and material; 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991);  38 C.F.R. § 3.156 (2001).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001);  38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes the discussions 
in the February 2000 rating decision, the January 2001 
statement of the case, the veteran's March 2001 RO hearing, 
the April 2001 supplemental statement of the case, the August 
2002 Board hearing, and letters sent to the veteran by the RO 
adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  Most significantly, at his 
hearings, the veteran was asked whether there was additional 
evidence available, such as records of treatment for chronic 
low back disability after service, which could substantiate 
his claims.  Thus it is apparent that the RO has kept the 
veteran apprised of what he must show to prevail in his 
claim, and has generally informed him as to what information 
and evidence he is responsible for, and what evidence VA must 
secure.  Consequently, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, the RO obtained VA records of 
treatment in 1980 for left side pain radiating to the left 
leg, constituting new and material evidence in this case.  
The veteran has been asked (particularly at his Board and RO 
hearings) to identify all medical providers who treated him 
for low back disability, both prior to and after his 
discharge from military service, and the RO has obtained the 
pertinent records of treatment.  In essence, the veteran has 
indicated that no additional treatment records are available.  
At his August 2002 Board hearing, the veteran noted the lack 
of documentation in the claims file of his in-service motor 
vehicle accident; however, he acknowledged he was not treated 
during service for injuries sustained in this accident, and 
the Board accepts as credible the veteran's description of 
the accident and his back pain afterwards.  The Board further 
concludes that the VA examination and medical opinion 
obtained by the RO in November 2001, which directly addresses 
the medical questions pertinent to the issue of service 
connection, in conjunction with the other information of 
record, provides sufficient competent medical evidence to 
decide the claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

I.  Background

In September 1997, the RO denied the veteran's claim for 
service connection for low back disability with symptomatic 
spondylolisthesis.  He did not submit a notice of 
disagreement within one year of notification of this 
decision.  He submitted an application to reopen the claim in 
April 1999.

Received into evidence since the time of the September 1997 
RO denial is an April 1980 service department record which 
reflects that the veteran had been involved in a motor 
vehicle accident approximately nine months prior to April 
1980, while he was on active duty.  The letter recommended as 
an exception to policy that the veteran be given another 
opportunity to drive in his transportation group despite the 
accident.  

Also newly received as evidence is a September 1980 post-
service VA treatment record that shows that the veteran 
complained of pain in the left side of two weeks duration, 
with pain radiating down the left leg on the day of 
treatment.  He was noted to have strained his left side two 
weeks earlier in Germany playing basketball, and to have seen 
a physician in service who gave him pain pills.  On 
examination, there was no local tenderness, no spine 
tenderness, and straight leg raises were negative.  Ankle 
jerks and knee jerks were intact.  The assessment was 
musculoskeletal pain.  It was suggested that the veteran 
apply heat and avoid lifting for 1 to 2 weeks. 

At a December 1981 post-service military examination, 
clinical evaluation of the spine and other musculoskeletal 
systems was normal.  When given a history in connection with 
the examination, the veteran indicated he did not have and 
had never had recurring back pain.  

Chiropractic records show treatment for back pain beginning 
in September 1996, approximately 16 years after service.  

November 1996 VA treatment records reflect complaints of 
chronic low back pain progressing to right upper leg pain, 
and gastrointestinal complaints.  

A June 1997 VA electromyography / nerve conduction study 
includes an impression of mild left L4 nerve root irritation.  

A September 1997 VA treating physician report includes an 
impression of symptomatic spondylolisthesis L5-S1, and lumbar 
degenerative disc disease/internal disc disruption L4-5, L5-
S1 with prominent central degenerative bulging/central disc 
herniation L4-5, lateral recess stenosis bilaterally L4-5, 
L5-S1.  The evaluation included direct view of a VA MRI scan.  
As a result, the veteran was found to have a 25 percent 
permanent partial impairment of the back, assuming he did not 
choose to have corrective surgery.  Subsequent VA treatment 
records show ongoing treatment for this disability.

A May 2000 VA electromyography report reflects an impression 
of electrophysiologic evidence of a very mild left L5 
radiculopathy.  

During a March 2001 RO hearing, the veteran testified that he 
had an in-service automobile accident in approximately 
September 1978.  He said that a car ran into his truck at an 
intersection when he went through a yellow light.  The 
veteran further testified that he did not have any treatment 
after the accident, but he indicated that he treated himself 
for what he thought were pulled muscles in his back.  After 
the accident, he also experienced in-service back pain after 
lifting  tents, breaking down tires, and playing sports.  The 
veteran again indicated that he treated himself for this back 
pain.  He recalled that shortly after service, he went to a 
VA medical center, where they "froze a nerve in the back", 
which was a one-time treatment.  The veteran acknowledged an 
automobile accident with an injury to his back in 1989.  He 
said he was having back problems in 1994, and that his next 
back treatment was 1996, with VA, when he was diagnosed as 
having degenerative disc disease.  He recalled that a 
physician told him that he had nerve damage from an injury 
older than a 1996 automobile accident he had been involved 
in.  The physician did not indicate how long prior to 1996 
the current pathology of the back likely began. 

During a November 2001 VA examination, review of the medical 
records revealed that the veteran was a long distance truck 
driver having symptoms of back pain, with a recent past 
diagnosis of lumbosacral intervertebral degenerative disc 
disease by physical examination, MRI, and electromyography of 
the lumbosacral spine.  The diagnoses were spondylolisthesis 
and disc disease at L5-S1 and mild left L5 radiculopathy.  
Service medical records showed that the veteran had been 
treated symptomatically for sprain or strain of neck muscles 
playing basketball in the service.  The immediate problem 
apparently was resolved but he veteran had experienced some 
back pain after that.  He also had some back pain after a 
motor vehicle accident and was treated symptomatically and 
was thought again to have a muscular problems.  The examiner 
noted that some 14 years or more later, the veteran began to 
develop pains which became more chronic, with more chronic 
discomfort in the low back lumbar area, resulting in the 
diagnoses made in 1997.

At the examination, the veteran complained of some stiffness 
and soreness in the back daily, low in the lumbar back on 
both sides.  He felt like it loosened up some during the day.  
More occasionally, he felt a numbness and pain down the back 
of the left leg to the knee, and at times all the way to the 
foot with either a numb or tingling feeling on the top of his 
left foot.  

After physical examination, the diagnosis was lumbar 
intervertebral disc degenerative disease with 
spondylolisthesis, mild left radiculopathy.  The examiner 
opined that it was not likely that the present intervertebral 
degenerative disc disease of the back was caused by or 
stemmed from the type of muscle injuries reported in service.  
Such injuries in his view were frequent and self-limited.  In 
the examiner's view, some veterans who have these types of 
injuries eventually develop a disc or some other degenerative 
disease, but there is not necessarily a cause and effect 
relationship.  The nature of the veteran's injuries and the 
long interval before more classical radicular symptoms and 
intervertebral disc symptoms began indicated to the examiner 
that it was unlikely that the veteran's in-service injuries, 
to include the reported vehicle accident, caused the present 
disability.

During an August 2002 Board hearing, the veteran testified as 
to having been in an in-service automobile accident in 1978.  
He said he was never examined after the accident.  He said 
that after the accident, he thought he had a pulled muscle or 
something similar, and treated himself.  He said that after a 
while it cleared up.  He said the injury was never put in his 
military records.  He said he was not permitted to drive a 
motor vehicle for one year after that accident.  He described 
a low back injury just before discharge from service, while 
playing basketball, and post-service VA treatment in 
September 1980 for the injury.  He said he continued to have 
problems from 1980 to 1989 but did not see a doctor until 
after a motor vehicle accident in 1989 or 1990.   He said the 
symptom of pain down the left leg had been fairly constant 
over the years.  He further described his current treatment, 
beginning in 1996, for degenerative disc disease.  

II.  Law, Regulations & Analysis

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105;  38 
C.F.R. §§ 3.104(a), 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of the unfavorable September 
1997 RO rating determination.  Thus, the decision became 
final.
If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

The evidence submitted subsequent to the September 1997 final 
RO decision includes the April 1980 service record pertaining 
to a motor vehicle accident, in which the veteran claims he 
sustained a low back injury, and medical evidence of 
treatment for low back pain in September 1980, shortly after 
his separation from service, as a result of an in-service 
injury.  The Board finds that this evidence is new and 
material because it was not previously submitted to agency 
decisionmakers, it bears directly and substantially on the 
specific matter under consideration, it is neither cumulative 
nor redundant and it is, by itself or in combination with 
other evidence, significant enough that it must be considered 
in order to fairly decide the merits of the claims.  38 
C.F.R. § 3.156(a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The purpose behind the VA definition is not to 
require the veteran to demonstrate that the new evidence 
would probably change the outcome of the claim; rather it 
emphasizes the importance of a complete record for evaluation 
of the veteran's claim.  Id.  Accordingly, the veteran's 
claim for service connection for a low back disability is 
reopened.

Turning next to a consideration of the veteran's claim based 
on a review of the entire record, the Board notes at the 
outset that service connection may be granted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304, 3.306.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2001); see also, Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990) (when a claimant seeks 
VA benefits, and the evidence is in relative equipoise, the 
law dictates that he or she shall prevail).

The veteran has presented credible supporting evidence of his 
in-service low back injuries.  There is April 1980 
documentation corroborating a 1978 motor vehicle accident, 
and the Board finds that the veteran's statements that he 
experienced back pain shortly thereafter as consistent with 
such a history.  Similarly, a September 1980 VA treatment 
record describes an in-service basketball injury resulting in 
left side pain radiating down to the left leg.  The veteran's 
assertions at his hearings of in-service low back pain after 
pitching tents, playing sports and breaking down tires are 
likewise credible.

However, the evidence shows that the veteran does not have a 
chronic low back disability that began during service.  At 
his personal hearings, the veteran indicated that his back 
pain after the in-service incidents resolved.  Very shortly 
after service, the September 1980 diagnosis of a VA treating 
physician was musculoskeletal pain, and this was noted to be 
a one-time treatment only.  Upon physical examination, at 
that time, there was no indication of abnormal objective 
findings attributable to an injury of the low back.  At a 
post-service examination December 1981, the veteran indicated 
a negative history of recurring back pain, and clinical 
evaluation of the spine and other musculoskeletal systems was 
normal.  According to his hearing testimony, he did not seek 
treatment until many years thereafter.  He has also testified 
as to back pain after post-service automobile accidents in 
1989 and 1996.  

Moreover, after a thorough review of the claims file, 
including the service medical records, a history, and a 
physical examination, a November 2001 VA examiner offered a 
well-reasoned opinion that the nature of the veteran's in-
service injuries and the long interval before more classical 
radicular symptoms and intervertebral disc symptoms began 
make it unlikely that the veteran's service injuries caused 
his present low back disability.  The Board acknowledges the 
veteran's testimony as to intermittent back pain since 
service, but finds that the November 2001 VA examiner's 
opinion, based on medical expertise in the context of a 
thorough review of the claims file and a current examination, 
to be of far greater probative value as to whether the 
current back problems are related to service.  The veteran, 
as a lay person, is not competent to provide medical opinions 
as to medical diagnosis or causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As to the veteran's statement that a physician told him that 
he had nerve damage from an injury older than a 1996 
automobile accident he had been involved in, the Board notes 
that, aside from the fact that this does not necessarily 
place the onset date during service, a lay person's account 
of what a medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

The Board also notes that, while there is radiological 
evidence of degenerative disc disease, there is no X-ray 
evidence of arthritis of the lumbar spine.  In any event, 
even if present, as degenerative changes were first 
demonstrated many years after service, service connection may 
not be presumed for arthritis.  See 38 C.F.R. §§ 3.307, 3.309 
(2001).

The lengthy period of time after service, without medical 
documentation of a chronic low back disorder, is evidence 
against a continuity of symptomatology since service.  
38 C.F.R. § 3.303; Mense v. Derwinski, 1 Vet. App. 354 
(1991).  Further, there is no medical evidence suggesting a 
causal link between the veteran's recently diagnosed low back 
disorder and any remote incident or finding during service.  
The only competent opinion addressing the contended causal 
relationship, the November 2001 VA examiner's opinion, is 
against the veteran's claim.  That opinion-that the veteran's 
current low back disability, lumbar intervertebral disc 
degenerative disease with spondylolisthesis with mild left 
radiculopathy, did not arise during service and is not 
related to any incident in service-was preceded by a review 
of the relevant evidence in the claims file and is supported 
by a rationale.  

In light of the foregoing, the Board finds that the veteran's 
currently diagnosed low back disability, lumbar 
intervertebral disc degenerative disease with 
spondylolisthesis and mild left radiculopathy, did not begin 
during service or for many years thereafter and is not 
causally related to any incident of active service.  As the 
preponderance of the evidence is against the claim for 
service connection for a low back disability, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for a low back disability, to 
include spondylolisthesis, the claim is reopened; to this 
extent only, the appeal is granted.  

Service connection for a low back disability, to include 
spondylolisthesis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

